Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1 and 5-7, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a device comprising: a body comprising a plurality of selectively lighted segments; a tether connecting the plurality of lighted segments to an electrical system of a vehicle; the plurality of selectively lighted segments illuminating in a strobing manner in response to a strobe signal from the vehicle electrical systems a microcontroller that receives the strobe signal and controls the illumination of the plurality of selectively lighted segments in the strobing manner; and a power supply powering the microcontroller and the plurality of selectively lighted segments when the tether becomes disconnected from the electrical system of the vehicle; wherein the microcontroller automatically illuminates the selectively lighted segments in a strobing manner when the tether becomes disconnected from the electrical system of the vehicle, in the context as claimed.

Regarding claims 8-12 and 17-18, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a system comprising: an interface to a vehicle wiring harness configured to detect that vehicle emergency indicators have been deployed; a plurality of separately strobe capable light segments forming a hazard symbol; a microcontroller controlling operation of the plurality of separately strobe capable light segments; wherein the microcontroller activates the plurality of separately strobe capable light segments in a strobing manner in response to detection that vehicle emergency indicators have been deployed, wherein the hazard symbol comprises a warning triangle; wherein the plurality of separately strobe capable light segments forming a hazard symbol are arranged into nested triangles having contrasting appearance when not illuminated; and wherein the plurality of separately strobe capable light segments forming a hazard symbol illuminated a contrasting appearance when strobed, in the context as claimed.

Regarding claim 19, the prior art fails to anticipate or make obvious the claimed invention. Specifically, the prior art fails 

Regarding claim 21, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a system comprising: an interface to a vehicle wiring harness configured to detect that vehicle emergency indicators have been deployed; a plurality of separately strobe capable light segments forming a hazard symbol; a microcontroller controlling operation of the plurality of separately strobe capable light segments; wherein the microcontroller activates the plurality of separately strobe capable light segments in a strobing manner in response to detection that vehicle emergency indicators have been deployed; wherein the plurality of separately strobe capable light segments forming a hazard symbol comprise a plurality of thin 

The closest prior art of Russ (US 2014/0300462), Pederson et al. (US 2002/0105432), Tucker et al. (US 2016/0144778), Kang (US 2016/0152176), Matsushita (US 2006/0043433), and Vargas-Chambers (US 2018/0094777) fail to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references in the context as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERRI L MCNALLY/     Primary Examiner, Art Unit 2683